Name: Commission Regulation (EC) No 31/2002 of 9 January 2002 amending Council Regulation (EC) No 669/97 opening and providing for the administration of Community tariff quotas for certain fish and fishery products originating in the Faroe Islands
 Type: Regulation
 Subject Matter: fisheries;  international trade;  Europe;  foodstuff;  food technology;  tariff policy
 Date Published: nan

 Avis juridique important|32002R0031Commission Regulation (EC) No 31/2002 of 9 January 2002 amending Council Regulation (EC) No 669/97 opening and providing for the administration of Community tariff quotas for certain fish and fishery products originating in the Faroe Islands Official Journal L 006 , 10/01/2002 P. 0036 - 0036Commission Regulation (EC) No 31/2002of 9 January 2002amending Council Regulation (EC) No 669/97 opening and providing for the administration of Community tariff quotas for certain fish and fishery products originating in the Faroe IslandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 669/97 of 14 April 1997 opening and providing for the administration of Community tariff quotas for certain fish and fishery products originating in the Faroe Islands, defining detailed provisions for amending and adapting these measures and repealing Regulation (EC) No 1983/95(1), as last amended by Commission Regulation (EC) No 2471/1999(2), and in particular Articles 5 and 6 thereof,Whereas:(1) Decision No 2/2001 of the EC/Denmark-Faroe Islands Joint Committee of 11 July 2001 has amended Table II of the Annex to Protocol 1 to the Agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part(3), by increasing the annual tariff quota for shrimps, prawns and Norway lobsters, prepared or preserved, from 2000 to 3000 tonnes. This Decision entered into force on 1 September 2001.(2) The volume of the annual tariff quota for shrimps, prawns and Norway lobsters, listed in the Annex to Regulation (EC) No 669/97 under order number 09.0679, should be amended to take account of that increase.(3) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1In the Annex to Regulation (EC) No 669/97 the volume of the annual tariff quota for shrimps, prawns and Norway lobsters, prepared or preserved, having order number 09.0679, is increased to 3000 tonnes.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 September 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 January 2002.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 101, 18.4.1997, p. 1.(2) OJ L 301, 24.11.1999, p. 3.(3) OJ L 219, 14.8.2001, p. 29.